146 U.S. 227 (1892)
WASHINGTON AND GEORGETOWN RAILROAD COMPANY
v.
DISTRICT OF COLUMBIA.
No. 27.
Supreme Court of United States.
Argued and submitted November 10, 11, 1892.
Decided November 21, 1892.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*231 Mr. Enoch Totten and Mr. Walter D. Davidge for appellant.
Mr. George C. Hazelton and Mr. Sidney T. Thomas for appellees submitted on their brief.
MR. CHIEF JUSTICE FULLER, after stating the case as above reported, delivered the opinion of the court.
Both sections of the act of March 3, 1885, regulating appeals from the Supreme Court of the District of Columbia, (23 Stat. 443, c. 355,) apply to cases where there is a matter in dispute measurable by some sum or value in money. Farnsworth v. Montana, 129 U.S. 104, 112; Cross v. Burke, ante, 82. By that act no appeal or writ of error can be allowed from any judgment or decree in any suit at law or in equity in the Supreme Court of the District of Columbia, unless the matter in dispute exclusive of costs shall exceed the sum of five thousand dollars, except that where the case involves the validity of any patent or copyright, or the validity of a treaty or statute of, or an authority exercised under, the United States, is drawn in question, jurisdiction may be maintained irrespective of the amount of the sum or value in dispute.
It was not suggested in argument that the present appeal falls within the exception. Manifestly it does not, since the contention that the provision for a license tax contained in the act of the legislative assembly, was repealed by implication by the acts of Congress referred to, involved no question of legislative power, but simply one of judicial construction.
It is well settled that our appellate jurisdiction, when dependent upon the sum or value really in dispute between *232 the parties, is to be tested without regard to the collateral effect of the judgment in another suit between the same or other parties. No matter that it may appear that the judgment would be conclusive in a subsequent action, it is the direct effect of the judgment that can alone be considered. New England Mortgage Security Co. v. Gay, 145 U.S. 123, 130; Clay Center v. Farmers' Loan and Trust Company, 145 U.S. 224; Gibson v. Shufeldt, 122 U.S. 27, and cases cited.
The inquiry at once arises in this case, therefore, whether it appears from the record that the matter in dispute, exclusive of costs, exceeds the sum of five thousand dollars. And, without confining the scope of the bill to the prosecutions for penalties, we are of opinion that that fact does not appear in any aspect, and that this appeal must be dismissed for want of jurisdiction.
It is true that the bill states that complainant has refused to pay the license tax since July, 1876, and that if it be held to be a lawful tax "the amount which would probably be computed and charged against the complainant by the said municipal authorities would reach nearly, if not quite, the sum of fifty-two hundred dollars, besides interest, fines and penalties," but this averment taken with the other allegations is entirely insufficient, for the number of the company's cars is not shown except for the years 1883 and 1884, and the amount of the tax for the preceding years is not disclosed in any other manner. Nor is the averment of a probable computation and charge by the District officials equivalent to a denial of other defences, than illegality, to taxes in arrears, and a concession that if the tax be lawful the company is liable in the sum stated.
The matter in dispute in its relation to jurisdiction is the particular taxes attacked, and unaccrued or unspecified taxes cannot be included, upon conjecture, to make up the requisite amount.
The taxes for 1883 and 1884 and the maximum penalties of the prosecutions referred to do not approach the jurisdictional sum, and in this state of the record the appeal cannot be retained.
Appeal dismissed.